Title: From Thomas Jefferson to the Board of War, 9 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novemr. 9th. 1779

Mr. Peyton Clothier General is directed to repair to the Grand Army there to receive and issue to the Officers and Soldiers of the Virginia Line all Cloathing and Stores for them that shall be put into his hands either by the Continental Cloathier General or the Continental State Agents. If the salary annexed to his Office by the Assembly is insufficient, to them the application must be made.

Thos. Jefferson

